tcmemo_2011_276 united_states tax_court john j and teresa m brennan petitioners v commissioner of internal revenue respondent docket no filed date eugene a steger jr for petitioners james h harris jr for respondent memorandum findings_of_fact and opinion morrison judge the irs issued to petitioners john j and teresa m brennan a notice_of_deficiency for tax_year which determined that the brennans are liable for a dollar_figure penalty under sec_6662a unless otherwise indicated all references to sections are to the internal_revenue_code in effect for the year at issue the brennans petitioned the court under sec_6214 for redetermination of the deficiency findings_of_fact the parties stipulated some of the facts and those facts are so found the brennans resided in pennsylvania when they filed their petition during john brennan was the sole shareholder of j j brennan inc an s_corporation on date j j brennan inc adopted the j j brennan inc i defined_benefit_plan the plan the plan was effective as of date it provided coverage to john and teresa brennan who were the only employees of j j brennan inc the plan provided death_benefits of dollar_figure to teresa brennan and dollar_figure to john brennan j j brennan inc paid dollar_figure in life-insurance premiums related to the plan as the parties have stipulated in the brennans engaged in a listed_transaction of the type described in revrul_2004_20 2004_1_cb_546 defining as a listed_transaction the participation by employers in certain employee-benefit plans providing death_benefits and holding life_insurance contracts on date j j brennan inc filed its federal income-tax return for on this return it deducted dollar_figure for life-insurance premium payments on their federal income-tax return for the brennans reported flowthrough income from j j brennan inc to john brennan of dollar_figure net of deductions the return reported an income-tax liability of dollar_figure an amount that they paid as of the due_date of the return the brennans did not attach a form_8886 reportable_transaction_disclosure_statement to their return nor did they otherwise disclose the listed_transaction on their return the brennans filed an amended_return which showed an increase in their taxable_income of dollar_figure a form_8886 was attached to the amended_return on date the irs mailed a notice_of_deficiency to the brennans reflecting the irs’s determination that they are liable for a sec_6662a penalty of dollar_figure in computing this amount the irs assumed that the increase in taxable_income resulting from the brennans’ improper tax treatment of a sec_6662a transaction was dollar_figure and that the highest marginal tax 1neither party asserts that this amount is inconsistent with the j j brennan inc return 2the record is not clear but the increase in taxable_income may have been the result of the brennans’ calculation of their taxable_income without the dollar_figure deduction that had been claimed on the return of j j brennan inc 3the irs now asserts that the use of dollar_figure in this calculation was an error--and that dollar_figure should have been used instead however the irs does not assert an increased penalty to correct for this supposed error rate wa sec_35 percent thus the reportable_transaction_understatement was calculated to be dollar_figure which i sec_35 percent of dollar_figure the sec_6662a penalty was calculated to be percent of the dollar_figure reportable_transaction_understatement which is dollar_figure the deficiency_notice did not reflect that the irs determined a deficiency in income_tax separate from the penalty on date the irs assessed dollar_figure of additional income_tax the brennans paid the dollar_figure--and interest on the dollar_figure--by an offset of their refund and by a dollar_figure payment made on date the record does not disclose how the dollar_figure was calculated one could surmise that dollar_figure was the additional tax_liability beyond the dollar_figure reported on the return that the brennans would owe if the dollar_figure deduction that had been claimed on the return of j j brennan inc were disallowed opinion sec_6011 provides that taxpayers must file the forms and statements required by the regulations promulgated by the treasury_department one such regulation is sec_1_6011-4 income_tax regs which requires every taxpayer who has participated in a reportable_transaction including a listed 4the parties have not explained why the deficiency_notice did not determine a deficiency in income_tax other than the penalty transaction to attach to its annual tax_return a form_8886 sec_1_6011-4 d income_tax regs this disclosure statement must be attached to the tax_return for each taxable_year in which the taxpayer participated in the reportable_transaction sec_1_6011-4 income_tax regs the disclosure statement must also be attached to any amended_return that reflects the taxpayer’s participation in a reportable_transaction id sec_6662a provides that if a taxpayer has a reportable_transaction_understatement for any taxable_year there shall be added to the tax an amount equal to percent of the amount of such understatement as is relevant to the brennans’ tax_return the term reportable_transaction_understatement is defined as the product of-- i the amount of the increase if any in taxable_income which results from a difference between the proper tax treatment of an item to which this section applies and the taxpayer’s treatment of such item as shown on the taxpayer’s return of tax and ii the highest_rate of tax imposed by sec_1 sec_6662a giving content to the words an item to which this section applies sec_6662a provides that this section shall apply to any item which is attributable to a listed_transaction or certain other types of transactions a listed_transaction for the purposes of sec_6662a is the same as a listed_transaction for the purposes of sec_1 income_tax regs sec_6662a sec_6707a sec_6664 provides that no penalty shall be imposed under sec_6662a with respect to any portion of a reportable_transaction_understatement if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion however sec_6664 provides paragraph ie sec_6664 shall not apply to any reportable_transaction_understatement unless-- a the relevant facts affecting the tax treatment of the item are adequately disclosed in accordance with the regulations prescribed under sec_6011 b there is or was substantial_authority for such treatment and c the taxpayer reasonably believed that such treatment was more_likely_than_not the proper treatment sec_6662a provides that a 30-percent penalty rather than a 20-percent penalty is imposed with respect to the portion of any reportable_transaction_understatement with respect to which the requirement of sec_6664 is not met sec_6664 requires the taxpayer to disclose the transaction in order to qualify for the reasonable_cause exception under sec_7491 the irs bears the burden of production with regard to a penalty this means that it must come forward with sufficient evidence indicating that a penalty is appropriate 116_tc_438 the parties stipulated that the brennans engaged in a listed_transaction described in revrul_2004_20 supra and that they did not disclose the transaction on their return the brennans do not dispute that dollar_figure was the amount by which their taxable_income should be increased as a result of their improper tax reporting of the listed_transaction the parties do not dispute the marginal tax_rate to be used in computing the reportable_transaction_understatement therefore the irs has met the burden of showing that there was a reportable_transaction_understatement for and that therefore it is appropriate to impose a penalty on the brennans under sec_6662a if the irs meets the burden of production regarding a penalty the taxpayer bears the burden of proving the penalty is inappropriate because the taxpayer acted with reasonable_cause and good_faith see 123_tc_144 higbee v commissioner supra pincite the evidence 5as already explained the notice_of_deficiency determined the amount was dollar_figure the irs asserts that this was an error and the correct amount was dollar_figure however the irs does not seek the increased penalty that would result if this error were corrected adduced by the brennans in support of the reasonable_cause exception is insufficient it showed only that they were unaware that they had to attach a disclosure statement to their return this lack of awareness does not satisfy any of the three conditions imposed by sec_6664 for the reasonable_cause exception first sec_6664 requires the brennans to have attached a disclosure statement to their return they did not attach a disclosure statement second sec_6664 requires the brennans to show that there was substantial_authority for the tax treatment of the listed_transaction on their tax_return they did not do so third sec_6664 requires the brennans to show that they reasonably believed that their tax_return more_likely_than_not reflected the correct_tax treatment of the listed_transaction they did not make such a showing we hold that the brennans do not qualify for the sec_6664 reasonable_cause exception to the sec_6662a penalty that was determined by the irs they are therefore liable for the penalty in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
